*378On Petition for Rehearing.
Myers, C. J.
A petition for a rehearing has been filed in this case, urging that if the doctrine of Rumsey v. Durham (1854), 5 Ind. 71, Clark v. Worrall (1904), 33 Ind. App. 49, and Nelson v. Nelson (1905), 36 Ind. App. 331, is not to be regarded by the profession as sound in principle, said cases should be formally overruled by this court in this case.
10. We pointed out in the original opinion that the real question in the case of Rumsey v. Durham, supra, was as to when the interest vested, and whether there was such an interest in a parent who was a beneficiary under a will, subject to a life estate, that upon her death her child should take an interest, and that the doctrine of equitable conversion into money, as of the date of the death of the testator, was invoked upon equitable considerations to let in such child. This doctrine has been invoked in later cases in this State, not upon the grounds of its being a strict rule of construction, but to produce equitable results, and this, coupled with the general doctrine of the law favoring the vesting of interests, and in carrying out the intent of testators with respect to those who are the intended beneficiaries, will be found to be the basis of that line of cases. This accounts for the doctrine of many of the cases upholding or declaring the rule of equitable conversion, by which all that is really meant is, that where no other rights intervene, or are asserted, the property will be treated for the purpose of carrying out the terms of the will, as that character of property into which it is directed to be converted, not because it is such property, but because it is directed to be so treated, and dealt with, in carrying out the intention.
The question was not even indirectly involved in the case of Clark v. Worrall, supra, and the statement there made is only of the general rule without any application to the case.
The case of Nelson v. Nelson, supra, though following the case of Rumsey v. Durham, supra, as to the general doctrine *379of equitable conversion, distinctly holds^ as the main point in the case, that the beneficiaries have such an interest before the title is devested by the power of sale under the will that it is the subject of disposition by them, and of course upon the same analogy is the subject of levy and sale to the extent of fastening upon the proceeds of the sale. We point out the distinctions in those cases for the purpose of showing that they are not at variance with our holding in the original opinion in this case. It is said that if there is no contest of the will, or if the beneficiaries themselves agree to take the property in kind, there need be no execution, and the agreement would override the intent of the testator. If such an agreement might be effective, that would only enforce our position, that where, through voluntary action on the part of the beneficiaries, or through involuntary acts or proceedings against them, the conditions are changed, or other rights intervene, the rule of equitable conversion does not apply to the extent of preventing or cutting off all rights; but we are relegated to other rules of law or statutes in determining rights, which, but for such interruption or intervention would permit the flow of the current, as the testator designed. In other words, as between the testator and the specific beneficiary, and so long as no other rights attach or intervene, the rule of equitable conversion attaches, but when the rights of third persons intervene or attach, they must attach to the property as of that character that exists at the time, subject to being changed in form by the execution of the power. That is the doctrine of our cases. If this were not so, the mere fiat of a testator could so change property as to put it wholly beyond the reach of deserving creditors and possibly heirs, and defeat all just expectations; while under the rule as we understand it, the established rules of law and the statutory provisions are operative as to descents, liens or general debts, and the just rights of all protected, *380but for the purpose of accomplishing equitable results, the rule of equitable conversion will be applied to carry out the intention of the testator where other rights have not intervened.
The petition for a rehearing is overruled.